UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21981 American Funds Target Date Retirement Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 Steven I. Koszalka American Funds Target Date Retirement Series 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Target Date Retirement Series® [photo of a man standing on a rock - trees in front of him]  Semi-annual report for the six months ended April 30, 2012 American Funds Target Date Retirement Series seeks to provide a selection of actively managed stock and bond funds that are geared toward an investor’s targeted retirement date. The mix of funds becomes increasingly income-oriented over time and evolves as that date approaches and passes. American Funds offers the series to investors in IRAs and tax-deferred retirement plans. American Funds is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment for the periods ended March 31, 2012 (the most recent calendar quarter-end). The returns reflect the 5.75% maximum sales charge with all distributions reinvested. Also shown are the gross and net expense ratios as of the series prospectus dated January 1, 2012. Gross Net Class A shares 1 year 5 years Lifetime* expense ratio expense ratio American Funds 2055 Target Date Retirement Fund® –2.64 % — % % % American Funds 2050 Target Date Retirement Fund® –2.73 % American Funds 2045 Target Date Retirement Fund® –2.73 American Funds 2040 Target Date Retirement Fund® –2.71 American Funds 2035 Target Date Retirement Fund® –2.50 American Funds 2030 Target Date Retirement Fund® –2.31 American Funds 2025 Target Date Retirement Fund® –1.95 American Funds 2020 Target Date Retirement Fund® –1.31 American Funds 2015 Target Date Retirement Fund® –1.01 American Funds 2010 Target Date Retirement Fund® –0.21 *Since February 1, 2007, for all funds except the 2055 Fund, which began February 1, 2010. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. Expense ratios are as of the series prospectus dated January 1, 2012. The target date funds invest in Class R-6 shares of the underlying funds, and expenses include the weighted average expenses of the underlying funds. The series’ investment adviser is currently waiving its management fee of 0.10%, and reimbursing certain expenses in all share classes of American Funds 2055 Target Date Retirement Fund. In addition, the investment adviser has for the most recent fiscal year reimbursed certain expenses for the R-1 share class of the target date funds. The R-1 share class reimbursements were discontinued effective January 1, 2012. The gross annual fund operating expense ratios do not reflect the fee waiver and expense reimbursements currently in effect. Fund results reflect the waiver and reimbursements, without which the results would have been lower. Net expense ratios reflect the waiver and any current reimbursements, without which they would have been higher. It is expected that the waiver for all funds and the reimbursements for American Funds 2055 Target Date Retirement Fund will be in effect at least through December 31, 2012. After that time, the adviser may elect at its discretion to extend, modify or terminate the reimbursement. The waiver may only be modified or terminated with the approval of the series’ board of trustees. Refer to the series prospectus for details. Most investments carry some degree of risk. For example, investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. Investing in smaller companies entails further risks. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The return of principal in bond funds and in a fund’s bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks that are associated with the bonds owned by the underlying fund. Fund shares of U.S. Government Securities FundSM are not guaranteed by the U.S. government. Diversification does not eliminate the risk of investing; losses are possible in diversified portfolios. Refer to the series prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the funds. Fellow investors: [photo of a man standing on a rock - trees in front of him]  We’re pleased to present the semi-annual report for the American Funds Target Date Retirement Series for the six-month period ended April 30, 2012. Before discussing the funds’ results, we think it would be helpful to review how the funds in the series work. Understanding your fund The funds in this series are designed to meet the needs of individuals who are saving for — or living in — retirement. Each fund seeks to balance long-term needs for growth, income and stability. Each of the target date funds is a diversified blend of individual American Funds, which may include growth, growth-and-income, equity-income and balanced, and bond funds. The 10 target date funds manage risk over time, adjusting the mix of assets as their target retirement dates approach and pass. Because maximizing growth should be a priority early in one’s investing life, the allocation to growth-oriented funds will be highest during the years furthest away from retirement. As one nears and enters retirement, and there may be less time to recover from stock market volatility, the funds will increasingly emphasize income-oriented funds. [Begin Sidebar] Results at a glance (for periods ended April 30, 2012, with all distributions reinvested) Average annual Total returns total returns Lifetime 6 months 1 year 5 years (since 2/1/07) American Funds Target Date Retirement Series (Class A shares): 2055 Fund % –0.17 % — %* 2050 Fund –0.18 % 2045 Fund –0.23 2040 Fund –0.22 2035 Fund –0.07 2030 Fund 2025 Fund 2020 Fund 2015 Fund 2010 Fund Standard & Poor’s 500 Composite Index MSCI All Country World ex USA Index –12.48 –2.30 –0.95 Barclays U.S. Aggregate Index Lipper Mixed-Asset Target Indexes: 2050+ Funds Index –1.72 –0.03 † † 2045 Funds Index –1.54 –0.08 † † 2040 Funds Index –1.90 2035 Funds Index –1.63 † † 2030 Funds Index –0.84 2025 Funds Index –0.14 † † 2020 Funds Index 2015 Funds Index 2010 Funds Index The S&P 500 is a broad measure of primarily large U.S. stocks. The MSCI All Country World ex USA Index is a free float-adjusted market capitalization-weighted index designed to measure developed and emerging equity market results, excluding the United States. The Barclays U.S. Aggregate Index represents the U.S. investment-grade fixed-rate bond market. These indexes are unmanaged and, therefore, have no expenses. The Lipper indexes track the largest funds in the corresponding category’s Lipper average. The Lipper indexes and averages track target date funds in five-year increments. *For the period February 1, 2010, commencement of operations, through April 30, 2012. † The Lipper index was not in existence for the entire period. Results shown are for the corresponding Lipper average. [End Sidebar] The past six months Driven by a strengthening economic environment and a powerful stock market rally, the funds in the series posted solid results for the six-month period. The funds’ gains ranged from 6.2% to 9.7%. (Please see the table on the previous page for more information.) An improving economy set a positive backdrop for the financial markets. The U.S. gross domestic product (GDP) grew at an annual rate of 3.0% in the fourth quarter of 2011 before slowing to an estimated 1.9% in the first quarter of 2012. Jobs growth picked up steam early in 2012, bringing the unemployment rate down to 8.1% at the end of April. Inflation remained moderate, with the Consumer Price Index, a key measure of inflation, increasing slightly to 1.6% for the six months ended April 30, 2012. Short-term interest rates continued to hover near all-time lows, as the Federal Reserve maintained its target federal funds rate (the rate banks charge each other for overnight loans) at 0.00% to 0.25%, and indicated that it expects to keep interest rates near zero through 2014. The U.S. stock market posted strong gains during the period, with Standard & Poor’s 500 Composite Index (a proxy for the domestic stock market) moving up 12.8%. Weighed down by euro zone debt concerns and other geopolitical issues, international markets were not nearly as robust as the U.S., with the MSCI All Country World ex USA Index (a leading benchmark for developed and emerging markets outside of the U.S.) advancing 3.0% for the six months. The overall bond market registered positive results during the reporting period, with the Barclays U.S. Aggregate Index (a measure of the broad fixed-income market) gaining 2.4%. While most sectors of the bond market advanced, investors’ appetite for risk returned, and the best results were generated by the high-yield sector, as reflected by the Credit Suisse High Yield Index increasing 6.8%. (Please note that all of the indexes mentioned in this letter are unmanaged.) As stocks outpaced bonds by a fairly wide margin, the best results in the series were among the later dated funds (i.e., those furthest away from their retirement target date), as they favor growth-oriented underlying funds. A long-term focus As described earlier, the series is built for the long term — it’s designed to help investors save for their retirement. Since individuals could accumulate assets over the course of several decades, and then withdraw assets during a retirement that could last several decades, it’s instructive to consider the funds’ results over longer periods of time. The table on page 1 shows the average annual total returns for the funds for their lifetime. The series was launched February 1, 2007 (except for the 2055 Fund, which commenced operations February 1, 2010). All funds posted positive results since their inception, despite a particularly challenging environment. You’ll note that this period encompassed the Great Recession, a financial crisis and a sharp stock market downturn. The very diverse nature of the funds helped them weather the short-term bumps in the financial markets. We appreciate the fact that you’ve chosen an American Funds target date fund for your investment portfolio. As always, we’re grateful for the confidence you have placed in us and look forward to reporting to you again at the end of the fiscal year. Cordially, /s/ John H. Smet John H. Smet Vice Chairman of the Board /s/ Michael J. Downer Michael J. Downer President June 14, 2012 For current information about the series, visit americanfunds.com. Investment approach for American Funds Target Date Retirement Series The funds in this series are designed to balance your long-term needs for total return and stability. Each of the 10 target date funds manages risk over time, adjusting the blend of assets as its target date approaches and passes. Because maximizing growth should be a priority early in one’s investing life, the allocation to growth-oriented funds will be highest during the years furthest away from retirement. As one nears and enters retirement, and there may be less time to recover from a severe stock market shock, the funds will increasingly emphasize income-oriented funds. The chart below shows the anticipated shifts in each target date fund over time. As you can see, even into retirement a fairly substantial portion will remain invested in funds that concentrate on stocks. We believe that with retirement lasting two or three decades for many people, an equity component makes sense, particularly in the early years of retirement. What you own Each of the target date funds is a diversified blend of American Funds, which may include growth, growth-and-income, equity-income and balanced, and bond funds. The investment portfolios beginning on page 4 show a breakdown of American Funds in each target date fund. Although some of the target date funds have the same initial allocation, those closest to their target date will begin to shift their allocations sooner. Investment allocations and underlying funds are as of April 30, 2012. Allocation percentages and underlying funds are subject to the Portfolio Oversight Committee’s discretion and will evolve over time. Underlying funds may be added or removed during the year. For quarterly updates of the underlying fund allocations, visit AmericanFundsRetirement.com. [begin bar chart] Target Date Portfolio Years to and after retirement 45 40 35 30 25 20 15 10 5 Retire 5 10 15 20 25 30 Growth funds 40 40 40 40 40 40 35 20 15 5 Growth-and-income funds 45 45 45 45 40 35 35 35 30 25 25 20 15 10 5 Equity-income and Balanced funds 10 10 10 10 15 20 20 20 20 25 30 30 35 35 35 40 Bonds funds 5 5 5 5 5 5 10 25 35 45 45 50 50 55 60 60 [end bar chart] Active management American Funds Target Date Retirement Series is actively managed. Our Portfolio Oversight Committee continually monitors the underlying fund allocations in each target date fund and, if necessary, makes changes in response to market conditions or other considerations. Each target date fund will continue to be managed for approximately 30 years after the fund reaches its target date. The target date corresponds to the year an investor expects to retire and possibly start withdrawing money. The funds may be subject to an allocation approach that will not meet an investor’s retirement goals. American Funds 2055 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2055. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $79,263,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2050 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2050. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $487,750,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2045 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2045. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $504,891,000) Other assets less liabilities 36 - Net assets $ % See Notes to Financial Statements American Funds 2040 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2040. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-45.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $966,245,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2035 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2035. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-40.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-15.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,102,158,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2030 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 40.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2030. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-40.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-35.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,627,854,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2025 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 35.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2025. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-35.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-35.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-10.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,678,525,000) Other assets less liabilities ) - Net assets $ % See Notes to Financial Statements American Funds 2020 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 20.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2020. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-20.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 Growth-and-income funds-35.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-25.0% American Funds Mortgage Fund, Class R-6* Capital World Bond Fund, Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $2,017,530,000) Other assets less liabilities - Net assets $ % *American Funds Mortgage Fund is considered to be an affiliate of the fund under the Investment Company Act of 1940 since the fund holds 5% or more of its outstanding voting shares. Further details on this holding and related transactions during the six months ended April 30, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 4/30/2012 (000) American Funds Mortgage Fund, Class R-6 $ See Notes to Financial Statements American Funds 2015 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 15.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2015. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-15.0% AMCAP Fund, Class R-6 $ % EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 Growth-and-income funds-30.0% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-20.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-35.0% American Funds Mortgage Fund, Class R-6* The Bond Fund of America, Class R-6 Capital World Bond Fund, Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $1,472,773,000) Other assets less liabilities - Net assets $ % *American Funds Mortgage Fund is considered to be an affiliate of the fund under the Investment Company Act of 1940 since the fund holds 5% or more of its outstanding voting shares. Further details on this holding and related transactions during the six months ended April 30, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 4/30/2012 (000) American Funds Mortgage Fund, Class R-6 $ $ See Notes to Financial Statements American Funds 2010 Target Date Retirement Fund Investment portfolio, April 30, 2012 unaudited [begin pie chart] Percent of net assets Growth funds 5.0 % Growth-and-income funds Equity-income and Balanced funds Bond funds Designed for investors who plan to retire in or near 2010. [end pie chart] Percent Value of net Fund investments Shares ) assets Growth funds-5.0% AMCAP Fund, Class R-6 $ % The Growth Fund of America, Inc., Class R-6 New Perspective Fund, Inc., Class R-6 Growth-and-income funds-25.1% American Mutual Fund, Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 Equity-income and Balanced funds-25.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Class R-6 Bond funds-44.9% American Funds Mortgage Fund, Class R-6* American High-Income Trust, Class R-6 The Bond Fund of America, Class R-6 Capital World Bond Fund, Class R-6 Intermediate Bond Fund of America, Class R-6 U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $953,839,000) Other assets less liabilities ) - Net assets $ % *American Funds Mortgage Fund is considered to be an affiliate of the fund under the Investment Company Act of 1940 since the fund holds 5% or more of its outstanding voting shares. Further details on this holding and related transactions during the six months ended April 30, 2012, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 4/30/2012 (000) American Funds Mortgage Fund, Class R-6 $ $ See Notes to Financial Statements Financial statements unaudited Statements of assets and liabilities (dollars and shares in thousands, except per-share amounts) at April 30, 2012 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Assets: Investment securities, at value: Unaffiliated issuers $ Affiliated issuer - Receivables for: Sales of investments - Sales of fund's shares Dividends _* 3 3 6 8 Total assets Liabilities: Payables for: Purchases of investments - Repurchases of fund's shares 79 Services provided by related parties 51 Trustees' deferred compensation _* 2 2 4 5 Other 3 3 3 3 3 Total liabilities Net assets at April 30, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets at April 30, 2012 $ Investment securities, at cost: Unaffiliated issuers $ Affiliated issuer - Shares of beneficial interest issued and outstanding (no stated par value) unlimited shares authorized Class A: Net assets $ Shares outstanding Net asset value per share $ Class R-1: Net assets $ Shares outstanding 21 Net asset value per share $ Class R-2: Net assets $ Shares outstanding Net asset value per share $ Class R-3: Net assets $ Shares outstanding Net asset value per share $ Class R-4: Net assets $ Shares outstanding Net asset value per share $ Class R-5: Net assets $ Shares outstanding Net asset value per share $ Class R-6: Net assets $ Shares outstanding Net asset value per share $ *Amount less than one thousand. unaudited Statements of assets and liabilities (dollars and shares in thousands, except per-share amounts) at April 30, 2012 2030 Fund 2025 Fund 2020 Fund 2015 Fund 2010 Fund Assets: Investment securities, at value: Unaffiliated issuers $ $ Affiliated issuer - - Receivables for: Sales of investments Sales of fund's shares Dividends 11 22 57 74 87 Total assets Liabilities: Payables for: Purchases of investments - Repurchases of fund's shares Services provided by related parties Trustees' deferred compensation 7 8 11 9 8 Other 3 3 3 3 3 Total liabilities Net assets at April 30, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets at April 30, 2012 $ Investment securities, at cost: Unaffiliated issuers $ $ Affiliated issuer - - Shares of beneficial interest issued and outstanding (no stated par value) unlimited shares authorized Class A: Net assets $ Shares outstanding Net asset value per share $ Class R-1: Net assets $ Shares outstanding Net asset value per share $ Class R-2: Net assets $ Shares outstanding Net asset value per share $ Class R-3: Net assets $ Shares outstanding Net asset value per share $ Class R-4: Net assets $ Shares outstanding Net asset value per share $ Class R-5: Net assets $ Shares outstanding Net asset value per share $ Class R-6: Net assets $ Shares outstanding Net asset value per share $ *Amount less than one thousand. See Notes to Financial Statements unaudited Statements of operations (dollars in thousands) for the six months ended April 30, 2012 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investment income: Income: Dividends: Unaffiliated issuers $ Affiliated issuer - Total dividends Fees and expenses*: Investment advisory services 32 Distribution services Transfer agent services 48 Reports to shareholders 1 11 11 22 25 Registration statement and prospectus 72 90 95 Trustees' compensation _† 2 2 4 4 Auditing and legal _† _† _† 1 1 Custodian 7 7 7 7 7 State and local taxes _† _† _† _† _† Other _† 2 2 5 6 Total fees and expenses before reimbursements/waivers Less reimbursements/waivers of fees and expenses: Investment advisory services 32 Administrative services _† _† _† 1 _† Other 63 - Total fees and expenses after reimbursements/waivers Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on sale of investments: Unaffiliated issuers Affiliated issuer - Capital gain distributions received Net realized gain Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. †Amount less than one thousand. See Notes to Financial Statements unaudited Statements of operations (dollars in thousands) for the six months ended April 30, 2012 2030 Fund 2025 Fund 2020 Fund 2015 Fund 2010 Fund Investment income: Income: Dividends: Unaffiliated issuers $ Affiliated issuer - - Total dividends Fees and expenses*: Investment advisory services Distribution services Transfer agent services Reports to shareholders 37 37 45 34 22 Registration statement and prospectus 85 Trustees' compensation 7 7 8 6 4 Auditing and legal 1 2 2 1 1 Custodian 7 7 7 7 7 State and local taxes 1 1 1 1 _† Other 9 9 11 8 5 Total fees and expenses before reimbursements/waivers Less reimbursements/waivers of fees and expenses: Investment advisory services Administrative services 1 _† _† 1 _† Other - Total fees and expenses after reimbursements/waivers Net investment income Net realized gain and unrealized appreciation on investments: Net realized gain on sale of investments: Unaffiliated issuers Affiliated issuer - - Capital gain distributions received Net realized gain Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. †Amount less than one thousand. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Six months ended April 30, 2012* Year ended October 31, 2011 Six months ended April 30, 2012* Year ended October 31, 2011 Six months ended April 30, 2012* Year ended October 31, 2011 Six months ended April 30, 2012* Year ended October 31, 2011 Six months ended April 30, 2012* Year ended October 31, 2011 Operations: Net investment income $ Net realized gain Net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Dividends and distributions paid to shareholders: Dividends from net investment income: Class A ) Class R-1 (1 ) _† ) Class R-2 ) Class R-3 ) Class R-4 ) Class R-5 ) Class R-6 ) (2 ) Total dividends from net investment income ) Distributions from net realized gain: Short-term net realized gains: Class A ) - ) - ) - ) Class R-1 (1
